Citation Nr: 1755329	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), persistent depressive disorder, and agoraphobia.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The RO in Louisville, Kentucky, currently has jurisdiction.

The Veteran testified at a video conference hearing before the undersigned in January 2011, and a transcript is of record.

In December 2012, February 2016, and May 2017, the Board remanded this matter for further development, and the case has been returned for appellate consideration.  As discussed below, the Board finds that there was not substantial compliance with its May 2017 remand, and therefore, it may not proceed with a determination on the merits at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In as much as the Board regrets the additional delay of this appeal, a remand is required so that the claims may be properly adjudicated.

In its May 2017 decision and remand, the Board remanded these two issues for further development to determine the etiologies of the Veteran's psychological and eye disabilities.  After the development, the issues were to be readjudicated, and if the benefits sought were not granted, then the appeal was to be returned to the Board.

The Veteran's electronic claims file, consisting of the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems, lacks any evidence that any action was taken on the Board's May 2017 remand directives.

A remand by the Board confers on the Veteran, as a matter of law, the right to have compliance with the remand directives, and the Board has a duty to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing lack of action on the Board's May 2017 remand, the Board must remand this matter again.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner that conducted the May 2016 VA psychiatric examination, or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran, if performed, the examiner is to address the following:

a.  Offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran suffered from a psychiatric disorder prior to service entrance.  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

b.  If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting psychiatric disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

c.  If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current psychiatric disorder had its onset or is otherwise etiologically related to his period of active service.

In offering this opinion, the examiner must accept as credible the Veteran's account of the circumstances of his service in Vietnam.  The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2.  Send the claims file to an appropriate VA eye specialist (not the examiner who provided the April 2016 opinion) for an addendum opinion.  If the specialist determines an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the specialist for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and examination of the Veteran if performed, the specialist is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's preexisting right eye disability underwent an increase in severity during active service? In offering this opinion, the examiner must address service treatment records showing a progressive decrease in visual acuity.

b. If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that any such increase was due to the natural progression of the condition. If answered in the affirmative, the examiner must provide a discussion of any such evidence.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3.  After the requested development has been completed, the examiners are asked to review the examination reports/addendum opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, corrective procedures must be implemented at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




